 
Exhibit 10.9
 
INTERNAP NETWORK SERVICES CORPORATION
2014 STOCK INCENTIVE PLAN
 
STOCK OPTION CERTIFICATE
 
1.           Grant of Option. Internap Network Services Corporation, a Delaware
corporation (the “Company”), hereby grants to the optionee (“Optionee”) named in
the Notice of Grant of Stock Option (the “Notice”), an option (the “Option”) to
purchase the total number of shares of stock (the “Shares”) set forth in the
Notice, at the exercise price per share (the “Exercise Price”) set forth in the
Notice, subject to the terms, definitions and provisions of the Internap Network
Services Corporation 2014 Stock Incentive Plan (the “Plan”), which is
incorporated herein by reference, and the terms of this Stock Option Certificate
(the “Certificate”) and Plan Prospectus. Unless otherwise defined herein, terms
not defined in this Certificate shall have the meanings ascribed to them in the
Plan. In the event of a conflict between the terms and conditions of the Plan
and those of this Certificate, the terms and conditions of the Plan shall
prevail. This Option is a non-qualified stock option and is not intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code.
 
2.           Vesting and Exercise Period.


2.1           Exercise Period of Option. An Option may only be exercised after
it has vested. Provided Optionee is an Eligible Employee or a Director, an
Option shall become exercisable as to portions of the Shares pursuant to the
vesting schedule set forth in the Notice. Once vested, an Option may be
exercised at any time on or before the expiration date set forth in the Notice
(the “Expiration Date”) only in accordance with the Plan and the terms of this
Certificate.


2.2           Expiration. In the event of Optionee’s death, disability or other
termination of employment or service with the Company, the exercisability of the
Option is governed by Section 4 below. In no event may Optionee exercise this
Option after the Expiration Date.


3.           Manner of Exercise.
 
3.1           Exercise Notification. To exercise this Option either through a
cash or cashless exercise, Optionee must contact E*Trade Financial by accessing
Optionee’s online account at www.etrade.com or by calling 1-800-838-0908. This
Option shall be deemed to be exercised: (a) in the case of a cashless exercise,
upon execution of the underlying trade or (b) in the case of a cash exercise,
upon placement and acceptance of the trade order.
 
3.2           Tax Withholding. As a condition to the exercise of this Option,
Optionee must make adequate provision for federal, state and other tax
withholding obligations, if any, which arise upon the exercise of the Option or
disposition of Shares, whether by withholding, direct payment to the Company or
otherwise.
 
3.3           Limitations on Exercise. This Option may not be exercised unless
such exercise is in compliance with all applicable federal and state securities
laws, as they are in effect on the date of exercise. This Option may not be
exercised for a fraction of a Share.
 
3.4           Payment. Payment of the Exercise Price may be by any of the
following, or a combination thereof, at the election of Optionee:
 
 (a)          cash;
 


-1-

 

 


 

 
 (b)           check;
 
 (c)           surrender of other shares of Company common stock; or
 
 (d)           through a cashless exercise executed by E*Trade Financial whereby
Optionee irrevocably elects to exercise the Option and to sell a portion of the
Shares so purchased to pay for the exercise price and whereby E*Trade Financial
commits upon receipt of such Shares to forward the Exercise Price directly to
the Company.


3.5           Issuance of Shares. Provided that Optionee has satisfied the
exercise notification procedure set forth above and payment in acceptable form
has been made, the Company shall issue the Shares registered in the name of
Optionee, Optionee’s authorized assignee or Optionee’s legal representative.
 
4.           Termination.


4.1           Termination for Any Reason Except Death or Disability. If
Optionee’s employment with or service as a director to the Company terminates
for any reason other than death or disability, the Option, to the extent (and
only to the extent) that it would have been exercisable by Optionee on the date
of termination, may thereafter be exercised by Optionee no later than three (3)
months after the date of termination, but in any event no later than the
Expiration Date.


4.2           Termination Because of Death or Disability. If Optionee’s
employment with or service as a director to the Company terminates because of
death or disability (as defined in Section 22(e) of the Internal Revenue Code of
1986, as amended) of Optionee, the Option, to the extent (and only to the
extent) that it is exercisable by Optionee on the date of such termination, may
thereafter be exercised by Optionee (or Optionee’s legal representative) no
later than twelve (12) months after the date of such termination, but in any
event no later than the Expiration Date.
 
4.3           No Obligation to Employ. Nothing in this Certificate or the Plan
shall confer on Optionee any right to continue in the employ of, or other
relationship with, the Company, or limit in any way the right of the Company to
terminate Optionee’s employment or other relationship at any time, with or
without cause.


4.4           Employment Security Plan. In the event that Optionee participates
in the Company’s Employment Security Plan (the “ESP”) or is a party to an
Employment Security Agreement (an “ESA”) and there exists a conflict between the
Plan or this Certificate and any term or condition of the ESP or ESA, as the
case may be, the terms and conditions of the Plan or this Certificate shall
prevail.


5.           Non-Transferability of Option. This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of Optionee only by Optionee.
Notwithstanding the foregoing, the Optionee may, by delivering written notice to
the Company, in a form satisfactory to the Company, designate a beneficiary who,
in the event of the death or disability of the Optionee, shall thereafter be
entitled to exercise the Option.
 
6.           Tax Consequences. Set forth below is a brief summary as of the date
of grant of certain United States federal tax consequences of exercise of this
Option and disposition of the Shares under the laws in effect as of the date of
grant. THIS SUMMARY DOES NOT ADDRESS SPECIFIC STATE, LOCAL OR FOREIGN TAX
CONSEQUENCES THAT MAY BE APPLICABLE TO OPTIONEE. OPTIONEE IS RESPONSIBLE FOR
CONSULTING A TAX ADVISER AS TO THE APPLICABLE TAX LAWS OF THE JURISDICTION(S) IN
WHICH OPTIONEE RESIDES OR
 


-2-

 



 

 
MAY BE SUBJECT TO TAX BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.
OPTIONEE UNDERSTANDS THAT THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THAT TAX
LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
 
  6.1           Exercise of Nonqualified Stock Option. There may be a regular
federal income tax liability upon the exercise of the Option. Optionee will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the Fair Market Value of the Shares on
the date of exercise over the Exercise Price. If Optionee is an employee or
former employee of the Company, the Company will be required to withhold from
Optionee’s compensation or collect from Optionee and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income
at the time of exercise.
 
  6.2           Disposition of Shares. If the Shares are held for more than
twelve (12) months after the date of exercise, any gain realized on disposition
of the Shares will be treated as long-term capital gain for federal income tax
purposes.


7.             Rights as a Stockholder. Neither Optionee nor any of Optionee’s
successors in interest shall have any rights as a stockholder of the Company
with respect to any Shares subject to the Option until Optionee or Optionee’s
successor in interest exercises the Option and pays the Exercise Price.


8.             Interpretation. Any dispute regarding the interpretation of this
Certificate shall be submitted by Optionee or the Company to the Compensation
Committee for review. The resolution of such a dispute by the Compensation
Committee shall be final and binding on the Company and Optionee.
9.             Governing Law. This Certificate shall be governed by and
construed according to the laws of the State of Delaware without regard to its
principles of conflict of laws.
 
 
10.           Entire Agreement. The Plan, Notice and Prospectus are hereby
incorporated by reference and made a part hereof. This Certificate, Plan, Notice
and Prospectus constitute the entire agreement of the parties and supersede all
prior undertakings and agreements with respect to the subject matter hereof.


11.           Successors and Assigns. The Company may assign any of its rights
under this Certificate. This Certificate shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Certificate shall be binding
upon Optionee and Optionee’s heirs, executors, administrators, legal
representatives, sucessors and assigns.
 
12.           Amendments. This Certificate may be amended or modified at any
time only by an instrument in writing signed by each of the parties hereto.


13.           Acceptance. By executing the Notice, Optionee acknowledges receipt
of a copy of the Plan, Notice and Prospectus and this Certificate and that
Optionee has read and understands the terms and provisions hereof and thereof,
and accepts the Option subject to all the terms and conditions of the Plan,
Notice and Prospectus and this Certificate. Optionee acknowledges that there may
be adverse tax consequences upon exercise of the Option or disposition of the
Shares and that Optionee should consult a tax adviser prior to such exercise or
disposition.
 


-3-

 

 